Citation Nr: 9934257	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-10 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional right chest wall disability due to the surgical 
removal of a Hickman catheter cuff during a 1995 VA 
hospitalization.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The appellant had active service from February 1966 to 
January 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Chicago, Illinois Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the appellant's claim 
for benefits pursuant to 38 U.S.C.A. § 1151 based on 
treatment at a VA hospital in 1995, including the incomplete 
removal of a Hickman catheter apparatus with subsequent need 
for surgical removal of the catheter cuff.   

In April 1997 the RO issued a rating decision denying the 
appellant's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  The appellant did not 
initiate an appeal on this issue, and it is not for 
consideration herein.

In October 1998, a hearing was held in Chicago before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999).

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended 
such that negligence by the VA would generally have to be 
shown for a claimant to obtain benefits under the statute.  
However, this amendment does not apply to cases filed prior 
to the effective date.  As this claim was filed prior to the 
effective date, the former statute must be applied.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (in the present 
case, the former statute, as discussed below, is more 
favorable to the appellant).


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the instant appeal has been obtained by the RO.

2.  While the appellant was a patient in a VA hospital in 
July 1995, a Hickman catheter was inserted; the catheter was 
removed in September 1995.

3.  In October 1995, it was discovered that the catheter cuff 
remained in the appellant's chest wall; it was surgically 
removed through a two centimeter incision of the right chest 
superior to the right nipple.

4.  As a result of incomplete removal of the Hickman catheter 
in September 1995 and the subsequent October 1995 surgery to 
remove the Hickman catheter cuff, the appellant has 
additional chest wall disability which is not a necessary 
consequence of such treatment.


CONCLUSION OF LAW

Benefits under 38 U.S.C.A. § 1151 for residuals of surgical 
removal of a Hickman catheter cuff from the right chest wall 
are warranted.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the evidence on file, and in light of the 
favorable decision, the Board concludes that the appellant's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107.  The claim presented is plausible.  In addition, it 
is concluded that all pertinent facts have been developed, as 
there is no showing of additional evidence which is available 
and could be obtained.  Thus the duty to assist in developing 
pertinent facts is completed.  Id.

In pertinent part, 38 U.S.C.A. § 1151 provides that: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....(3)  Compensation is not 
payable for the necessary consequences of 
medical or surgical treatment... properly 
administered....."Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the....medical or 
surgical treatment administered.

It is not in dispute that the appellant underwent the 
placement of a Hickman catheter in July 1995, while he was a 
patient in a VA hospital.  The Hickman catheter was removed 
in September 1995.  It is also clear from the medical 
evidence of record that, in October 1995, bleeding was 
observed at the catheter site and a wound infection was 
present.  Subsequent investigation revealed that the catheter 
cuff had not been removed when the Hickman catheter was 
removed in September 1995.  Therefore, the appellant had to 
undergo an October 1995 surgical procedure to have the 
catheter cuff removed by dissection of the right chest wall.  
As part of that surgery, the appellant endured a two 
centimeter incision of the right chest wall, superior to the 
right nipple.

As previously noted, the pertinent regulation defines 
"necessary consequences" as those which are certain to 
result from, or were intended to result from, the medical or 
surgical treatment administered.  Obviously, an incomplete 
removal of a Hickman catheter apparatus is not an intended or 
necessary consequence of treatment and is certainly not a 
desirable clinical outcome.  There is no medical evidence of 
record that demonstrates the appellant would have been 
afflicted with a two centimeter scar absent the October 1995 
surgery.  Furthermore, in Gardner v. Derwinski, 1 Vet. App. 
584 (1991), aff'd sub nom., Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 
S.Ct. 552 (1994), the United States Supreme Court held that 
fault of the VA need not be shown as an element of recovery 
under 38 U.S.C.A. § 1151.  Thus, it is immaterial that the 
catheter cuff surgery was performed without error by the VA 
surgical team because the Supreme Court has imposed a strict 
liability standard.  More importantly the Board notes that 
the appellant would not have had to undergo the October 1995 
surgical procedure but for the incomplete removal of the 
Hickman catheter apparatus in September 1995.

The Board finds that there is persuasive evidence that the 
veteran has additional chest wall disability from the 
September 1995 incomplete removal of a Hickman catheter 
apparatus by VA medical personnel and the subsequent October 
1995 surgery to remove the cuff.  At the very least, there is 
a surgical scar from the October 1995 procedure which is not 
a necessary consequence of the September 1995 catheter 
removal.  With a showing of VA treatment and additional 
disability due to such treatment which is not a necessary 
consequence of the treatment, the appellant has met all the 
elements necessary to establish his entitlement to the 
benefit sought.  


ORDER

Benefits under the provisions of 38 U.S.C.A. § 1151 for right 
chest wall residuals of VA surgical removal of a catheter 
cuff are granted.



		
	George R. Senyk
	Member, Board of Veterans' Appeals



 

